            Case 5:20-cv-05227-EGS Document 72 Filed 07/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH OSTRANDER,                                :
                                                 :
                              Plaintiff,         :           CIVIL ACTION NO. 20-5227
                                                 :
       v.                                        :
                                                 :
TRANS UNION LLC and TRUIST BANK,                 :
                                                 :
                              Defendants.        :

                                             ORDER

       AND NOW, this 30th day of July, 2021, after considering (1) the complaint (Doc. No. 1);

(2) Trans Union LLC’s motion for judgment on the pleadings (Doc. No. 24); (3) Truist Bank’s

motion for judgment on the pleadings (Doc. No. 28); (4) Trans Union LLC’s notice of

supplemental authority (Doc. No. 30); (5) the plaintiff’s notice of adverse authority (Doc. No. 31);

(6) the plaintiff’s response in opposition to the defendants’ motions for judgment on the pleadings

and partial cross-motion for judgment on the pleadings (Doc. No. 41); (7) Truist Bank’s reply in

support of its motion for judgment on the pleadings and response in opposition to the plaintiff’s

partial cross-motion for judgment on the pleadings (Doc. No. 44); (8) Trans Union LLC’s reply in

support of its motion for judgment on the pleadings and response in opposition to the plaintiff’s

partial cross-motion for judgment on the pleadings (Doc. No. 45); (9) the plaintiff’s reply in

support of its partial cross-motion for judgment on the pleadings (Doc. No. 46); (10) the parties’

arguments during oral argument on April 15, 2021 (Doc. No. 47); (11) the plaintiff’s supplemental

brief sur oral argument (Doc. No. 48); (12) the defendants’ joint response to the plaintiff’s

supplemental brief sur oral argument (Doc. No. 57); (13) Trans Union LLC’s second notice of

supplemental authority (Doc. No. 66); (14) the plaintiff’s notice of supplemental authority (Doc.
            Case 5:20-cv-05227-EGS Document 72 Filed 07/30/21 Page 2 of 2




No. 69); and (15) Trans Union LLC’s third notice of supplemental authority (Doc. No. 70), it is

hereby ORDERED as follows:

       1.       Trans Union LLC’s motion for judgment on the pleadings (Doc. No. 24) is

GRANTED and judgment is entered in favor of Trans Union LLC;

       2.       Truist Bank’s motion for judgment on the pleadings (Doc. No. 28) is GRANTED

and judgment is entered in favor of Truist Bank;

       3.       The plaintiff’s partial cross-motion for judgment on the pleadings is DENIED;

       4.       The clerk of court is directed to mark this case as CLOSED.




                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
